Citation Nr: 1107453	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of compensation benefits in 
the amount of $23,542.46, to include the preliminary issue of the 
validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a decision that was issued by the Regional 
Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The evidence does not establish that the Veteran met the 
definition of a fugitive felon during the period from January 20, 
2004 to November 25, 2004 because the evidence does not 
adequately establish that he was engaged in the intentional act 
of fleeing from prosecution or custody or confinement after 
conviction for an offense which is a felony, or violating a 
condition of probation or parole imposed for commission of a 
felony.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of his 
compensation was not proper.  38 U.S.C.A. 5313B (West 2002); 38 
C.F.R. 3.666(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claim is required 
at this time.  



Propriety of Termination of Benefits

The Veteran contends that the termination of his compensation 
benefits was improper because he did not meet the definition of a 
"fugitive felon" from January 20, 2004 to November 25, 2004.  
The Veteran contends that he was unaware of the existence of the 
warrant for his arrest until he was served on November 26, 2004.  

A Veteran may not be paid compensation benefits for any period 
during which he is a fugitive felon.  The term "fugitive felon" 
is defined as a person who is a fugitive by reason of (a) fleeing 
to avoid prosecution, or custody or confinement after conviction, 
for an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person flees, 
or (b) violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 U.S.C.A. § 
5313B (west 2002); 38 C.F.R. § 3.666(e).  

While "fugitive' is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th Ed. 2004) 
defines a "fugitive" as " a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal case 
who flees, evades, or escapes arrest, prosecution, imprisonment, 
service of process, or the giving of testimony, especially by 
fleeing the jurisdiction or by hiding."

In addressing how fugitive felon status affected payment of VA 
benefits to dependents, a VA Office of General Counsel opinion 
noted that the VA fugitive felon provision was modeled after 
Public Law No. 104-193, which barred fugitive felons from 
receiving Supplemental Security Insurance (SSI) from the Social 
Security Administration (SSA) and food stamps from the Department 
of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law 
No. 104-193 "was designed to cut off the means of support that 
allows fugitive felons to continue to flee." Id.   The SSA's 
fugitive felon provision is essentially identical to the VA 
provision cited above.  42 U.S.C.A. § 1382(e)(4)(a).  

While no federal court has addressed whether 38 U.S.C.A. § 5313B 
includes an intent requirement, the Second Circuit interpreted 
the nearly identical SSA fugitive felon provision as requiring 
actual intent to flee.  In Fowlkes v. Adamec,  432 F.3d 90 (2005) 
the Second Circuit held that "'fleeing' is understood to mean 
the conscious evasion of arrest or prosecution."  Id at 96.  
Thus, in order to be considered a fugitive felon, "there must be 
some evidence that the person knows his apprehension is sought.  
The statute's use of the words 'to avoid prosecution' confirms 
that for 'flight' to result in a suspension of benefits, it must 
be undertaken with a specific intent, i.e., to avoid 
prosecution." Id. 

The Board finds the reasoning of the Second Circuit in Fowlkes to 
be persuasive, and concludes that in order to properly be 
considered a fugitive felon, the record must demonstrate that the 
Veteran actually intended to take some action to avoid 
prosecution.  

In this case, an Office of Inspector General (OIG) report 
indicates that a warrant for the Veteran's arrest on the charge 
of assault was issued on January 20, 2004.  There is no 
indication whether any attempt was made to serve the warrant 
prior to November 26, 2004 and the Veteran denied receiving any 
notice of the warrant prior to that time.  Moreover, it is not 
indicated whether the assault charge represented a felony or a 
misdemeanor.  

The Veteran credibly reported that he was finally served at his 
home on November 26, 2004 and that he then took action to clear 
the warrant by going immediately to the police department where 
he posted bail and was bonded out.  The Veteran subsequently went 
to court, pled guilty, and was sentenced to probation which he 
thereafter completed.  The claims file does not show the charge 
to which the Veteran pled.  The Veteran reported that he 
continued to live in the same house, maintain the same address 
and same telephone number, and continued to engage in the same 
activities during the period between the warrant's issuance on 
January 20, 2004 and its service on November 26, 2004 as he had 
prior to that time.  

Even assuming that the assault charge represented a felony, which 
is not shown by the record, there is no evidence that the Veteran 
took any action for avoid service of the warrant issued for same.  
There is no indication that the Veteran even knew that a warrant 
had been issued until November 26, 2004 when he claimed that he 
was served and then went to the police station to clear up the 
warrant.  There is no evidence of record that the Veteran changed 
his address or telephone number or that he otherwise absented 
himself from the jurisdiction in order to avoid prosecution.  
Rather, in this case, the only evidence indicating that the 
Veteran was a fugitive felon was the existence of the January 20, 
2004 warrant; the existence of the warrant alone does not 
establish the Veteran's intent to evade prosecution.

Since the record does not contain any evidence that the Veteran 
actually fled to avoid prosecution or custody or confinement 
after conviction, or that he violated a condition of probation or 
parole imposed for commission of a felony, he was not a 
"fugitive felon" within the meaning of 38 U.S.C.A. § 5313B and 
the termination of his compensation payments for the period from 
January 20, 2004 to November 25, 2004 was not warranted.  

ORDER

Termination of the Veteran's disability compensation from January 
20, 2004 to November 25, 2004 was not proper; the Veteran's 
appeal is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


